Exhibit 10.2




COMPASS MINERALS INTERNATIONAL, INC. RESTORATION PLAN
ADDENDUM TO CLAIMS PROCEDURE
This addendum (this “Addendum”) to Section 8.4 of the Compass Minerals
International, Inc. Restoration Plan (as amended and restated from time to time,
the “Plan”) is effective for disability claims made on or after April 1, 2018,
and will be used by the Committee to adjudicate disability claims made under the
Plan where an independent determination of disability by the Committee is
required. This Addendum is an addition to, and not a replacement of, the Plan’s
existing claims procedure. Capitalized terms used but not defined herein have
the meanings assigned to them in the Plan.
Initiating a Written Claim. If the claim relates to disability benefits, the
Committee shall ensure that all claims and appeals for disability benefits are
adjudicated in a manner designed to ensure the independence and impartiality of
the persons involved in making the decision.
Timing of Committee Response. If the claim relates to a determination of
disability, and the claim requires an independent determination by the Committee
of a Participant’s disability status, the Committee shall notify the Claimant of
the Plan’s adverse benefit determination within a reasonable period of time, but
no later than 45 days after receipt of the claim. If, due to matters beyond the
control of the Plan, the Committee needs additional time to process a claim, the
Claimant will be notified, within 45 days after the Committee receives the
claim, of those circumstances and of when the Committee expects to make its
decision, but not beyond 75 days. If, prior to the end of the extension period,
due to matters beyond the control of the Plan, a decision cannot be rendered
within that extension period, the period for making the determination may be
extended for up to 105 days, provided that the Committee notifies the Claimant
of the circumstances requiring the extension and the date as of which the Plan
expects to render a decision. The extension notice shall specifically explain
the standards on which entitlement to a disability benefit is based, the
unresolved issues that prevent a decision on the claim and the additional
information needed from the Claimant to resolve those issues, and the Claimant
shall be afforded at least 45 days within which to provide the specified
information.
Notice of Decision. In the case of an adverse benefit determination with respect
to disability benefits, on the basis of the Committee’s independent
determination of the Participant’s disability status, the Committee will provide
a notification in a culturally and linguistically appropriate manner (as
described in Department of Labor Regulation Section 2560.503‑1(o)) that shall
set forth:
(i)    The specific reasons for the denial;
(ii)    A reference to the specific provisions of the Plan or insurance contract
on which the denial is based;
(iii)    A description of any additional material or information necessary for
the Claimant to perfect the claim and an explanation of why such material is
necessary;


1
  

--------------------------------------------------------------------------------




(iv)    Notice that the Claimant has a right to request a review of the claim
denial and an explanation of the Plan’s review procedures and the time limits
applicable to such procedures;
(v)    A statement of the Claimant’s right to bring a civil action under ERISA
Section 502(a) following an adverse benefit determination on review, and a
description of any time limit that applies under the Plan for bringing such an
action;
(vi)    A discussion of the decision, including an explanation of the basis for
disagreeing with or not following:
(1)    The views presented by the Claimant of health care professionals treating
the Claimant and vocational professionals who evaluated the Claimant;
(2)    The views of medical or vocational experts whose advice was obtained on
behalf of the Plan in connection with a Claimant’s adverse benefit
determination, without regard to whether the advice was relied upon in making
the benefit determination; and
(3)    A disability determination regarding the Claimant presented by the
Claimant made by the Social Security Administration.
(vii)    If the adverse benefit determination is based on a medical necessity or
experimental treatment or similar exclusion or limit, either an explanation of
the scientific or clinical judgment for the determination, applying the terms of
the Plan to the Claimant’s medical circumstances, or a statement that such
explanation will be provided free of charge upon request;
(viii)    Either the specific internal rules, guidelines, protocols, standards
or other similar criteria of the Plan relied upon in making the adverse
determination or, alternatively, a statement that such rules, guidelines,
protocols, standards or other similar criteria of the Plan do not exist; and
(ix)    A statement that the Claimant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records, and
other information relevant to the Claimant’s claim for benefits. Whether a
document, record, or other information is relevant to a claim for benefits shall
be determined by Department of Labor Regulation Section 2560.503‑1(m)(8).
Review Procedure. If the initial claim is for disability benefits, and the claim
requires an independent determination by the Committee of a Participant’s
disability status, and the Committee denies the claim, in whole or in part, the
Claimant shall have the opportunity for a full and fair review by the Committee
of the denial, as follows:
(i)    Prior to such review of the denied claim, the Claimant shall be given,
free of charge, any new or additional evidence considered, relied upon, or
generated by the Plan,


2
  

--------------------------------------------------------------------------------




insurer, or other person making the benefit determination in connection with the
claim, or any new or additional rationale, as soon as possible and sufficiently
in advance of the date on which the notice of adverse benefit determination on
review is required to be provided, to give the Claimant a reasonable opportunity
to respond prior to that date.
(ii)    The Committee shall respond in writing to such Claimant within 45 days
after receiving the request for review. If the Committee determines that special
circumstances require additional time for processing the claim, the Committee
can extend the response period by an additional 45 days by notifying the
Claimant in writing, prior to the end of the initial 45‑day period that an
additional period is required. The notice of extension must set forth the
special circumstances and the date by which the Committee expects to render its
decision.
(iii)    The Claimant shall be given the opportunity to submit issues and
written comments to the Committee, as well as to review and receive, without
charge, all relevant (as defined in applicable ERISA regulations) documents,
records and other information relating to the claim. The reviewer shall take
into account all comments, documents, records and other information submitted by
the Claimant relating to the claim regardless of whether the information was
submitted or considered in the initial benefit determination.
(iv)    In considering the review, the Committee shall take into account all
comments, documents, records and other information submitted by the Claimant
relating to the claim, without regard to whether such information was submitted
or considered in the initial benefit determination. Additional considerations
shall be required in the case of a claim for disability benefits. For example,
the claim will be reviewed by an individual or committee who did not make the
initial determination that is subject of the appeal, nor by a subordinate of the
individual who made the determination, and the review shall be made without
deference to the initial adverse benefit determination. If the initial adverse
benefit determination was based in whole or in part on a medical judgment, the
Committee will consult with a health care professional with appropriate training
and experience in the field of medicine involving the medical judgment. The
health care professional who is consulted on appeal will not be the same
individual who was consulted during the initial determination or the subordinate
of such individual. If the Committee obtained the advice of medical or
vocational experts in making the initial adverse benefits determination
(regardless of whether the advice was relied upon), the Committee will identify
such experts.
Notice of Decision after Review. In the case of an adverse benefit determination
with respect to disability benefits, on the basis of the Committee’s independent
determination of the Participant’s disability status, the Committee will provide
a notification in a culturally and linguistically appropriate manner (as
described in Department of Labor Regulation Section 2560.503‑1(o)) that shall
set forth:
(i)    The Committee’s decision;
(ii)    The specific reasons for the denial;


3
  

--------------------------------------------------------------------------------




(iii)    A reference to the specific provisions of the Plan or insurance
contract on which the decision is based;
(iv)    A statement that the Claimant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records and
other information relevant (as defined in applicable ERISA regulations) to the
Claimant’s claim for benefits;
(v)    A statement describing any voluntary appeal procedures offered by the
Plan and the Claimant’s right to obtain the information about such procedures;
(vi)    A statement of the Claimant’s right to bring a civil action under ERISA
Section 502(a) which shall describe any applicable contractual limitations
period that applies to the Claimant’s right to bring such an action, including
the calendar date on which the contractual limitations period expires for the
claim;
(vii)    A discussion of the decision, including an explanation of the basis for
disagreeing with or not following:
(1)    The views presented by the Claimant of health care professionals treating
the Claimant and vocational professionals who evaluated the Claimant;
(2)    The views of medical or vocational experts whose advice was obtained on
behalf of the Plan in connection with a Claimant’s adverse benefit
determination, without regard to whether the advice was relied upon in making
the benefit determination; and
(3)    A disability determination regarding the Claimant presented by the
Claimant made by the Social Security Administration.
(viii)    If the adverse benefit determination is based on a medical necessity
or experimental treatment or similar exclusion or limit, either an explanation
of the scientific or clinical judgment for the determination, applying the terms
of the Plan to the Claimant’s medical circumstances, or a statement that such
explanation will be provided free of charge upon request; and
(ix)    Either the specific internal rules, guidelines, protocols, standards or
other similar criteria of the Plan relied upon in making the adverse
determination or, alternatively, a statement that such rules, guidelines,
protocols, standards or other similar criteria of the Plan do not exist.
Exhaustion of Remedies. A Claimant must follow the claims review procedures
under this Plan and exhaust his or her administrative remedies before taking any
further action with respect to a claim for benefits.
Failure of Plan to Follow Procedures. In the case of a claim for disability
benefits, if the Plan fails to strictly adhere to all the requirements of this
claims procedure with respect to a disability claim, the Claimant is deemed to
have exhausted the administrative remedies available under the


4
  

--------------------------------------------------------------------------------




Plan, and shall be entitled to pursue any available remedies under ERISA Section
502(a) on the basis that the Plan has failed to provide a reasonable claims
procedure that would yield a decision on the merits of the claim, except where
the violation was (a) de minimis, (b) non‑prejudicial, (c) attributable to good
cause or matters beyond the Plan’s control, (d) in the context of an ongoing
good‑faith exchange of information, and (e) not reflective of a pattern or
practice of noncompliance. The Claimant may request a written explanation of the
violation from the Plan, and the Plan must provide such explanation within ten
days, including a specific description of its basis, if any, for asserting that
the violation should not cause the administrative remedies to be deemed
exhausted. If a court rejects the Claimant’s request for immediate review on the
basis that the Plan met the standards for the exception, the claim shall be
considered as re‑filed on appeal upon the Plan’s receipt of the decision of the
court. Within a reasonable time after the receipt of the decision, the Plan
shall provide the claimant with notice of the resubmission.
Compass Minerals International, Inc. hereby amends the Plan as set forth in this
Addendum effective as of April 1, 2018.


COMPASS MINERALS INTERNATIONAL, INC.


By:
/s/ Steven N. Berger    

Name: Steven N. Berger
Title: Sr. Vice President, Corporate Services




5
  